Title: From Alexander Hamilton to Rufus Graves, 2 November 1799
From: Hamilton, Alexander
To: Graves, Rufus


          
            Sir,
            NY. Nov. 2nd. 1799
          
          Your letters of the twenty-seventh of September and of the fifth of October have been duly received.
          It is my wish that you would recommend as soon as possible two persons to act as Cadets to your regiment. My former letter on the subject was a Circular, and I supposed that nominations had been made by all the Commandants.
          Your enquiry on the subject of Winter Quarters has been already replied to.
          With great cons
          Graves—
        